Alexander Dejarnette v. State of Maryland, No. 2316, September Term, 2019. Opinion by
Zarnoch, J.

STATUTES – STATUTORY INTERPRETATION – COMPLIANCE WITH
STATE COMAR REGULATIONS

When interpreting a statute that acts as a statutory exclusionary rule, Maryland Code,
§ 10-309 of the Courts and Judicial Proceedings Article, the State must comply with the
statutory requirements expressly provided in the statute. The plain language of the statute
requires only compliance with statutory requirements in the subtitle. See Cts. and Jud.
Proc. § 10-309. The plain language of the statute does not require strict compliance with
State regulations, thus the violation of a State regulation “does not trigger the
exclusionary rule.” McFarlin v. State, 409 Md. 391, 401 (2009).

ADMINISTRATIVE AGENCIES – SEPARATION                                 OF     POWERS         --
ADMISSIBILITY OF EVIDENCE AT TRIAL

The power of an administrative agency does not extend to determining whether evidence
is admissible in court, nor could it unilaterally create an exclusionary rule in a regulation
that is binding on a court.

STATE COMAR REGULATIONS – COMPLIANCE – OBSERVATION PERIOD

Compliance with a COMAR regulation requiring a twenty-minute observation period of a
suspected drunk driver does not require an officer to stare continuously with unbroken
eye contact at the suspect for twenty minutes. See Code of Maryland Regulations
10.35.02.08(G). It is reasonable to permit officers to use numerous senses to observe
whether an individual drinks, eats, smokes, or puts something in his or her mouth prior to
the administration of a breath test.

STATE COMAR REGULATIONS – COMPLIANCE – ADMISSIBILITY OF
EVIDENCE

Compliance with a COMAR regulation goes to the weight of the evidence, not the
admissibility of the evidence. Defendants are given an opportunity to offer evidence that
challenges the reliability of the results. If defendants provide “less compelling indicia of
unreliability,” then the judge has discretion to permit the evidence. At trial, the jury is
permitted to disregard the evidence of a breath test if they believe it was not administered
properly or if, in the administration of the test, the officers failed to comply with the
COMAR regulations.
Circuit Court for Somerset County
Case No. C-19-CR-19-000156

                                                                                                  REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                                OF MARYLAND

                                                                                                    No. 2316

                                                                                             September Term, 2019

                                                                                   ______________________________________

                                                                                         ALEXANDER DEJARNETTE

                                                                                                        v.

                                                                                           STATE OF MARYLAND
                                                                                   ______________________________________

                                                                                        Leahy,
                                                                                        Shaw Geter,
                                                                                        Zarnoch, Robert A.
                                                                                          (Senior Judge, Specially Assigned),

                                                                                                    JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Zarnoch, J.
                                                                                   ______________________________________

                                                                                        Filed: July 6, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2021-07-06 12:28-04:00




Suzanne C. Johnson, Clerk
       In 2019, a Somerset County jury convicted Alexander Dejarnette (“Dejarnette”) of

driving under the influence of alcohol per se and driving while impaired by alcohol.

Dejarnette was sentenced to one year incarceration, all but ten days suspended, and one

year of supervised probation. Dejarnette presents one question for our review:

       Did the trial court err in admitting evidence of the breath test results?

       For the reasons set forth below, we affirm the circuit court.


                    BACKGROUND & PROCEDURAL HISTORY

       On April 6, 2019, State Trooper Derek Brown was driving and observed a vehicle

change lanes without using a signal. Later, he saw the same vehicle slide onto the

shoulder of the road and subsequently jerk back into the lane in front of his car, causing

him to brake suddenly. Trooper Brown conducted a traffic stop at 1:59 a.m. on the

vehicle, which Dejarnette was driving. Trooper Brown smelled alcohol emanating from

the vehicle and saw that Dejarnette’s eyes looked bloodshot and glossy. When Dejarnette

exited the vehicle, Trooper Brown smelled alcohol on his breath. Dejarnette admitted to

having some drinks hours earlier. Trooper Brown conducted field sobriety tests with

Dejarnette and determined that he exhibited numerous signs that he was under the

influence of alcohol. Trooper Brown arrested Dejarnette at 2:12 a.m. for suspected

driving under the influence of alcohol. After the arrest, Trooper Brown searched

Dejarnette’s mouth and pockets. He handcuffed his hands behind his back and placed him

in the front passenger seat of the police car.
      Trooper Brown and Dejarnette arrived at the Princess Anne barracks at 2:21 a.m.

Upon arriving, Trooper Brown secured his weapon in the vehicle’s safe, then escorted

Dejarnette in the back door. They were met by Sergeant George Todd, the duty officer at

the barracks. Trooper Brown conducted another search of Dejarnette in Sergeant Todd’s

presence. Trooper Brown did not find anything in Dejarnette’s mouth, and placed the

contents of his pockets in a plastic bag. Trooper Brown then escorted Dejarnette into the

processing room down the hallway.

      From 2:21 to 2:37 a.m., Trooper Brown and Dejarnette were together in the

processing room, a small room approximately eight feet by ten feet with two chairs.

Dejarnette was not handcuffed while he was seated in the processing room. Trooper

Brown read the DR-15 Advice of Rights form1 to Dejarnette, while Sergeant Todd was in

and out of the processing room. At approximately 2:37 a.m., after reading the form,

Dejarnette agreed to submit to an alcohol concentration test. At 2:43 a.m., Sergeant Todd

began the breath test2 in the presence of Trooper Brown. At no point in time between the

arrest and the administration of the breath test did Trooper Brown witness Dejarnette eat,

drink or smoke anything, or put anything in his mouth. Dejarnette blew into the

breathalyzer twice: at 2:43 a.m. and at 2:47 a.m. Both times, the breath test detected

.094% blood alcohol concentration.


1
  The DR-15 form is a standard form provided by Maryland’s Motor Vehicle
Administration that officers use to advise detained motorists of possible sanctions
imposed as a result of a positive test result or refusal to take a test.
2
  Appellant refers to the breath test as an Intoximeter test, the brand name of the
equipment used to administer the test. We will use the generic term for the test.


                                           -2-
       Prior to trial, Dejarnette filed a motion in limine arguing that the results of the

breath test should be excluded at trial because the quality of the police observation of

Dejarnette was insufficient. The court determined that both Trooper Brown and Sergeant

Todd observed Dejarnette for twenty minutes prior to the administration of the breath

test, and neither observed any behavior that would invalidate the test. The court

concluded that the challenge to the compliance with the twenty-minute observation

period, specified in an administrative regulation, see pp. 5-6 infra, went to the weight of

the evidence, and was admissible at trial.

       Dejarnette was acquitted of negligent driving and driving under the influence, but

was convicted of driving under the influence of alcohol per se3 and driving while

impaired by alcohol.

       This timely appeal followed.

                                    DISCUSSION

       Dejarnette contends that the court erred in admitting the breath test results;

specifically, Dejarnette argues that the officer’s failure to strictly comply with the twenty-

minute observation period rendered the results inadmissible because it violated the

requirements of Code of Maryland Regulations (“COMAR”) 10.35.02.08(G). He also

asserts that the record does not support a factual finding that the police officers complied

with the COMAR regulation. The State responds that the court properly determined that

compliance with a COMAR regulation with respect to observation of an individual before

3
 Driving under the influence of alcohol per se means an individual has a blood alcohol
concentration of .08% or above.


                                             -3-
administering the breath test goes to the weight of the evidence, not the admissibility of

the evidence, at trial.

       I.      The statute is unambiguous and does not require compliance with the
               COMAR regulation twenty-minute observation period as a condition to the
               admissibility of evidence

       Though Dejarnette maintains that this case hinges on whether the court erred in

admitting evidence, the crux of this case is the interpretation of Title 10, Subtitle 3 of the

Courts and Judicial Proceedings Article of the Maryland Code § 10-309(a)(1)(ii)4 and

whether it requires compliance with COMAR regulations in order for evidence of a

breath test to be admissible at trial. This Court reviews de novo the interpretation of a

statute and “provides judicial deference to the policy decisions enacted into law by the

General Assembly.” Johnson v. State, 467 Md. 362, 371 (2020) (Internal citation

omitted). “We assume that the legislature’s intent is expressed in the statutory language

and thus, our statutory interpretation focuses primarily on the language of the statute to

determine the purpose and intent of the General Assembly.” Id.

       Relevant Statutory Text

       Dejarnette was charged with violations of Transportation Article sections 21-

901.1, negligent driving, and 21-902, driving under the influence of alcohol. Title 10,

Subtitle 3 of the Courts and Judicial Proceedings Article of the Maryland Code governs

the use of chemical tests for blood alcohol content, stating that “[i]n a prosecution for a


4
  Section 10-309(a)(1)(ii) states that “[e]vidence of a test or analysis provided for in this
subtitle is not admissible in a prosecution for a violation of … § 21-902 of the
Transportation Article … if obtained contrary to the provisions of this subtitle.”


                                             -4-
violation of a law concerning a person who is driving … a vehicle in violation of … § 21-

902 of the Transportation Article, … a test of the person’s breath or blood may be

administered for the purpose of determining alcohol concentration of the person’s blood.”

Md. Code Ann., Cts. & Jud. Proc. § 10-302. The statute imposes numerous requirements

for the administration of the breath test. The statute requires the administration of the

breath test “within 2 hours after the person accused is apprehended.” Cts. & Jud. Proc.

§ 10-303(a)(2). The statute also requires the breath test to be administered by a “qualified

person with equipment approved by the toxicologist under the Postmortem Examiners

Commission at the direction of a police officer,” though the arresting officer is not

permitted to administer the breath test. Cts. & Jud. Proc. § 10-304(b).

       To admit the results of the breath test at trial, the breath test report must comply

with the following requirements: “[i]dentify the technician or analyst as a ‘qualified

person’ as defined in § 10-304 of this subtitle;” “[s]tate that the test was performed with

equipment approved by the toxicologist under the Postmortem Examiners Commission at

the direction of a police officer;” and “[s]tate that the result of the test is as stated in the

report.” Cts. & Jud. Proc. § 10-306(a)(2). Evidence of a breath test in a prosecution for

§ 21-902 is inadmissible “if obtained contrary to the provisions of this subtitle.” Cts. &

Jud. Proc. § 10-309(a)(1)(ii).

       The Postmortem Examiners Commission adopted COMAR regulations for the

testing procedures required for evidentiary tests of breath for alcohol. The COMAR

regulation states that “[f]or at least 20 minutes before a breath sample is taken,” an

individual is not permitted to eat, drink, smoke, or have any foreign substance in the


                                              -5-
mouth. Md. Code Regs. 10.35.02.08(G). Prior to taking the breath sample, “the individual

shall be observed and mouth checked.” Id. The individual may be observed by the breath

test operator, law enforcement personnel, or a combination of both. Id. The COMAR

regulation does not provide requirements for how an individual is to be observed, nor

does it define “observe.”

       Plain Language of the Statute

       Both parties agree that § 10-309 acts as a statutory exclusionary rule because

evidence of the breath test is inadmissible “if obtained contrary to the provisions of this

subtitle.” Cts. & Jud. Proc. § 10-309(a)(1)(ii). From this starting point, Dejarnette alleges

that, based on the language of this statute, strict compliance with related COMAR

regulations is required for the breath test to be admissible, including the twenty-minute

observation period. Dejarnette maintains that “where the State seeks to admit the results

of a breath test but fails to establish compliance with the observation period, the test

results are inadmissible.” The State asserts that Dejarnette’s interpretation of the statute

requires reading additional language into the statute to read: “Evidence of a test or

analysis provided for in this subtitle is not admissible in a prosecution … if obtained

contrary to the provisions of this subtitle and all relevant COMAR provisions.” (emphasis

added). 5



5
  To the extent Dejarnette seeks to fashion a textual argument from the language of § 10-
309(a)(1)(ii), it is an extremely thin reed. The word “subtitle” would have to include
regulations, the Court of Appeals has said were issued pursuant to § 10-304, Krauss v.
State, 322 Md. 376, 381 (1999), not § 10-309. The more likely reading of this statute is
                                                                     (Continued…)

                                             -6-
       The statutory construction analysis commences “with the plain language of the

statute.” Johnson v. State, 467 Md. 362, 372 (2020) (Internal citations and quotations

omitted). “If the language is clear and unambiguous, we ordinarily need not look beyond

the statute’s provisions and our analysis ends.” Opert v. Criminal Injuries, 403 Md. 587,

593 (2008) (Internal citations and quotations omitted). Section 10-309 is clear that for a

breath test to be admissible as substantive evidence, the State must comply with statutory

requirements in the subtitle, including the two-hour time limit to administer the test, the

required information necessary to be included in the report, and the limitations on who

can administer the breath test. See Cts. and Jud. Proc. §§ 10-303(a)(2), 10-306(a)(2), 10-

304(b). The subtitle does not include in its text a requirement of strict compliance with

related COMAR regulations, nor does its language require a twenty-minute observation

period prior to the administration of the breath test. The plain language of the statute is

unambiguous with the enumerated requirements for the admissibility of the breath test.

       The Court of Appeals has held that “the Legislature is presumed to have meant

what it said and said what it meant.” Md. Overpak Corp. v. Mayor and City Council of

Balt., 395 Md. 16, 48 (2006) (Internal citations and quotations omitted). The Legislature

was explicit as to the statutory requirements to admit the breath test as substantive

evidence at trial, and the requirements do not include strictly satisfying the COMAR

regulation that Dejarnette relies on. We note that the Legislature is capable of imposing

time limitations. In fact, the Legislature has imposed a time limitation as a condition of

“subtitle” refers to the express statutory requirements, not some dictates administratively
promulgated after the enactment.


                                            -7-
the admissibility of the breath test by requiring the administration of the breath test within

two hours of apprehension. See Cts. and Jud. Proc. § 10-303. We decline to read

additional language into the statute.

       In the alternative, Maryland courts have held that the violation of a State

regulation “does not trigger the exclusionary rule.” McFarlin v. State, 409 Md. 391, 410

(2009) (explaining that the exclusionary rule only applies to violations of the Fourth

Amendment to deter illegal searches and seizures). Though the Fourth Amendment

exclusionary rule is not applicable in the present case, the principle is the same – the

violation of a State regulation that posits a twenty-minute observation period prior to the

administration of a breath test does not result in the breath test being inadmissible

evidence that must be excluded at trial. Additionally, even if this COMAR regulation

imposes a requirement on the police officers in the method of administering the breath

test, it is not a mandatory requirement with consequences for failure of strict compliance.

       Other Jurisdictions

       Dejarnette states that twenty-one states have held that non-compliance with an

observation period results in the inadmissibility of the breath test. Sixteen states,

according to Dejarnette, impose the requirement of an observation period before

administering a breath test in a regulation. Two states require an observation period

derived from the breathalyzer machine’s operating manual, and three states require an

observation period derived from case law. Of particular note, Dejarnette concedes that of

the sixteen states in which regulations govern the observation period, some have statutes

that require compliance with regulations on the admissibility of the breath test.


                                             -8-
       Other jurisdictions have adopted a less demanding definition of what qualifies as

an “observation” prior to the administration of a breath test. West Virginia’s relevant

state rule requires the officer to “keep the person being tested under constant observation

for a period of twenty minutes before the test is administered,” however, despite using the

term “constant,” the West Virginia Supreme Court determined the regulation “does not

limit the period of constant observation to ‘constant visual observation,’” and the officer

is capable of ensuring there is nothing in the individual’s mouth “without fixedly staring

at the person for the entire twenty-minute period.” Reed v. Hill, 770 S.E.2d 501, 512

(W.Va. 2015) (citing W. Va. Code St. R. § 64-10-7.2(a)). Illinois’ Administrative Code

requires an employee to “continuously observe the subject for at least 20 minutes,” prior

to administering the breath test, but the Illinois intermediate appellate court held that

requiring “exclusive unbroken visual observation is contrary to its ordinary meaning” and

is practically impossible. People v. Chiaravalle, 23 N.E.3d 633, 639 (Ill. App. 2014)

(citing 20 Ill. Adm. Code 1286.310(a) (2004)).

       There are other jurisdictions that require less than a twenty-minute observation

period, suggesting a shorter period of observation is sufficient for the purpose of

administering a valid breath test. Utah case law requires only fifteen minutes of

observation prior to the administration of a breath test. See State v. Relyea, 288 P.3d 278,

287 (Utah App. 2012). Missouri, Idaho, Connecticut and Alaska also require only a

fifteen-minute observation period. See Vanderpool v. Dir. of Revenue, 226 S.W.3d 108,

110 (Mo. 2007) (15-minute observation period); State v. Charan, 971 P.2d 1165, 1166

(Idaho App. 1998) (15-minute observation period); State v. Smith, 547 A.2d 69, 73


                                            -9-
(1988) (Conn. App. 1988) (15-minute observation period); Webster v. State, 528 P.2d

1179 (Alaska 1974) (15-minute observation period).

       Dejarnette cites to State v. Scheffert, a Nevada case where state regulations

require a fifteen-minute observation period. 778 N.W.2d 733, 737 (2010). Dejarnette

believes that this case supports his argument that non-compliance with a regulation

imposing an observation period results in the inadmissibility of the test. Scheffert was

pulled over due to a broken headlight and upon review of his license, the officer learned

there was an outstanding warrant for his arrest. Id. at 736. After his arrest, the officer

noticed an odor of alcohol and administered a preliminary breath test. Id. at 737. Based

on the results of the preliminary breath test, the officer administered a chemical breath

test which showed Scheffert was above the legal limit of alcohol consumption. Id.

Scheffert filed a motion to suppress, claiming the preliminary breath test was

inadmissible because “the administration of the [preliminary breath test] was not

sufficiently reliable” because the officer failed to follow regulations and observe

Scheffert for the requisite fifteen minutes prior to administering the test. Id. The court

determined:

       [W]hen an officer is required to observe a person before administering a
       test, the officer need not stare fixedly at the person being tested for the
       specified period of time in order to satisfy the observation requirement, but
       must remain in the person’s presence and be aware of the person’s conduct.

Id. at 741 (Internal citations and quotations omitted). The court held that the officer must

“be in a position to detect, through the use of one or more senses, any conduct or event

which could contaminate the breath sample and taint the results.” Id. The court concluded



                                           -10-
that the arresting officer met this condition by remaining in Scheffert’s presence for the

duration of the fifteen-minute period. Id.

       Separation of Powers

       Article 8 of the Maryland Declaration of Rights sets forth the Separation of

Powers Doctrine, requiring “[t]hat the Legislative, Executive and Judicial powers of

Government ought to be forever separate and distinct from each other.” Maryland courts

have held that “it is not the proper function of an administrative official or agency in the

executive branch of government to decide whether a plaintiff or potential plaintiff has

standing to maintain an action in court.” Sugarloaf Citizens’ Ass’n v. Dep’t. of Env., 344

Md. 271, 289-89 (1996). We think a similar inhibition might apply to an agency attempt

to unilaterally impose an exclusionary rule applicable to a judicial proceeding.

       The Doctrine of Separation of Powers “does not itself inhibit the delegation to an

administrative agency of a blend of executive or legislative powers with powers judicial

in nature[;]” however, where the power is not expressly delegated or the regulation does

not expressly provide, it is improper to imply authority from the regulation. Cnty. Council

for Montgomery Cnty. v. Investors Funding Corp., 270 Md. 403, 436 (1973). The power

to determine whether evidence is admissible appears to lie with a court or the legislature;

an executive agency would not likely be authorized to determine what evidence is




                                             -11-
admissible in court, nor could it unilaterally create an exclusionary rule in a regulation

that is binding on a court.6

       II.    The record supports a factual finding that the officers complied with the
              observation period

       Dejarnette next contends that the record does not support a factual finding that the

police complied with the COMAR regulation. The Nebraska court in Scheffert is

instructive – the term “observe” does not require an officer to “stare fixedly” for the

duration of the observation period. It is unreasonable to require continuous, unbroken

observation for twenty minutes. Officers may use numerous senses to observe an

individual to ensure they do not eat, drink, smoke, or put something in their mouth.

       The record showed that forty-six minutes elapsed between the time Dejarnette was

stopped and the time his breath sample was taken, and thirty-three minutes between the

time he was arrested and the time the breath sample was taken. During those thirty-three

minutes, Trooper Brown was close enough to Dejarnette to observe whether he ate,

drank, or smoked. At the time of arrest, Trooper Brown checked his mouth and pockets

before he was handcuffed and placed in the police car. He was then transported to the

barracks where they were met by Sergeant Todd and a second search was conducted. For

the next sixteen minutes, Trooper Brown and Dejarnette were in a small room where




6
  Separation of Powers concerns were not raised by either side in this case, nor do we
resolve any Separation of Powers issue. We mention it only in our discussion of our
interpretation of the COMAR regulation and its likely reach – an issue plainly before this
Court.


                                           -12-
Trooper Brown read the Advice of Rights form, and shortly thereafter conducted the

breath test.

       Trooper Brown testified that Dejarnette was handcuffed and his mouth was empty

when he placed him in the car, and during the drive to the barracks and in the room, he

did not smoke, have anything to drink, or put anything in his mouth. Trooper Brown also

testified that he did not hear or smell him belch or vomit. Sergeant Todd also testified

that he did not see Dejarnette put anything in his mouth while he was in his presence.

       Additionally, Dejarnette asserts that the test could have been invalid because

Trooper Brown would not know whether Dejarnette belched, stating “[b]ecause belching

is commonly seen as rude, it is possible that Mr. Dejarnette would have attempted to

conceal a belch and that Trooper Brown would not have noticed it.” The regulation does

not include a concern that someone may have belched or regurgitated something that

would invalidate the test. Moreover, the two identical breath test readings over the

twenty-minute period suggests that nothing had changed with respect to Dejarnette’s

ingestions. The record clearly supports a factual finding that the officers complied with

the COMAR regulation requiring a twenty-minute observation period prior to the

administration of the breath test.

       III.    The court made factual findings on the record that the officers sufficiently
               complied with the regulations

       Dejarnette contends that the court failed to make a factual finding that the police

officers sufficiently complied with the COMAR regulations. Dejarnette cites Maryland

Rule 4-252(g), requiring the court to state findings on the record “if factual issues are



                                            -13-
involved in determining the motion.” As Dejarnette failed to object or raise this issue

below, the argument is not preserved. Nevertheless, the circuit court made explicit factual

findings that the police adhered to the twenty-minute observation period required by the

COMAR regulation. The court explained that “during the 22 minutes, we’ve got two

people, a combination of two people, that are making observations. And neither one

observed a belch, a vomit, a stick of gum, a cigarette, anything to the contrary that would

invalidate the test.” The court summarized the sequence of events that occurred while the

officers were watching Dejarnette, including arresting him, putting him in the car, driving

him, taking him out of the car, searching him again, then taking him down to the room,

finding that “presumably, they’re in close proximity to you, … and you can observe

whether they’ve belched or vomit, the same as you can in a room.” The circuit court

satisfied the requirement of Rule 4-252(g) by making explicit findings on the record that

the officers complied with the COMAR regulation.

       IV.    Compliance with the twenty-minute observation period outlined in a
              COMAR regulation goes to the weight of the evidence, not the
              admissibility of the evidence

       The circuit court determined that evidence of the breath test goes to the weight,

not the admissibility, of the evidence at trial. The court explained that the jury instruction

permits jurors to “disregard the test if they believe that it was not administered properly.”

Dejarnette relies on Casper v. State in arguing that the failure to comply with COMAR

regulations goes to the admissibility of the evidence. 70 Md. App. 576 (1987).

       Casper was subjected to a breath test after field tests suggested he was not sober.

Id. at 579. The breath test indicated his blood alcohol concentration was .21%. Id. The


                                            -14-
court determined that for breath test results to be admissible at trial, the State must

demonstrate that: “(1) the test was administered within two hours of defendant’s

apprehension; (2) a qualified person administered the test; and (3) the State toxicologist

approved the equipment … used to determine defendant’s blood alcohol content.” Id. at

591.

       Casper asserted that his test was inadmissible because the equipment used was “of

questionable accuracy.” Id. at 583. Casper claimed that the equipment was tested nine

months before his chemical breath test and only one percent of a compound used in the

breath test was examined for accuracy. Id. The court rejected his argument because proof

of random testing suggested the equipment met the required standards. Id. at 586. The

court explained that Casper was “free to challenge the reliability with evidence tending to

show that [the equipment] had changed since being certified.” Id.

       This Court recognized that defendants must be given an opportunity to offer

evidence that challenges the reliability of the test results, and the results must be excluded

if the evidence “compromises the reliability of the results that to admit them would

deprive the defendant of a fair trial or due process.” Id. at 591-92. However, “[l]ess

compelling indicia of unreliability places the admissibility of chemical breath test results

within the discretion of the trial judge.” Id. at 592. Unlike Casper, Dejarnette offered no

evidence to undermine the reliability of the test. The officers complied with the three

requirements set forth by this Court in Casper, and Dejarnette failed to offer any

competent evidence that he drank, smoked, ate, or regurgitated during the observation

period. Speculation that something could have occurred that would compromise the test


                                            -15-
is not compelling evidence that the test was unreliable. Dejarnette’s contentions amount

to “less compelling indicia of unreliability,” and we agree with the circuit court that

alleged compliance or noncompliance with the twenty-minute observation period goes to

the weight of the evidence.

                                        JUDGMENTS OF THE CIRCUIT COURT
                                        FOR SOMERSET COUNTY AFFIRMED.
                                        COSTS TO BE PAID BY APPELLANT.




                                         -16-